MARCH 10, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 Attention:Chris Davis Kathleen Collins, Accounting Branch Chief Robert Benton, Staff Accountant Re: Kenexa Corporation Form 8-K/A Filed on December 10, 2010 SEC File No. 000-51358 Dear Ms. Davis: On behalf of Kenexa Corporation (the “Company”), this letter is being submitted in reference to your conversation with Donald Volk, Chief Financial Officer of the Company, on March 8, 2010, with respect to the above filing. Pursuant to that discussion, the Company will amend its Form 8-K/A, item 9.01(b), to comply with the guidance contained in section 3250(1)(e) of the SEC Financial Reporting Manual relating to the pro forma treatment of employee terminations. The Company is planningto file this amendment on March 16, 2011. Please confirm your acceptance of the Company’s proposed action by fax (610-971-9181) or email to Frank.brown@kenexa.com or if you wish to discuss this request directly please call me at 610-971-6102. Very truly yours, /s/ Donald F. Volk Donald F. Volk Chief Financial Officer
